                                                                                                         Electronically Filed
      Case 7:19-cv-00299 Document 1-4 Filed on 08/23/19 in TXSD Page  1 of 7:51
                                                                 7/17/2019  6 AM
180011                                                                                                   Hidalgo County District Clerks
                                                                                                         Reviewed By: Alexis Bonilla

                                                     C-3056-19-F
                                       CAUSE NO-

OMA LEE ESPINOZA                                                               IN    THE DISTRICT COURT OF

vs.                                                                                HIDALGO COUNTY, TEXAS
                                                                  WWWWWW




STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                                           JUDICIAL DISTRICT


                                   PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, OMA LEE ESPINOZA,                            hereinafter         sometimes   referred to by      name

or as "Plaintiff” complaining of Defendant                       STATE FARM MUTUAL AUTOMOBILE

INSURANCE COMPANY,                   hereinafter   sometimes               referred to by   name   or as "Defendant”


and   for Plaintiff’s      cause of action would respectfully show unto the Court the                        following:


                                                          l.




         Discovery         is   intended to be conducted under Level 2 of Texas Rule of                                 Civil


Procedure 190.

                                                          ll.




         Plaintiff is      a resident of Hidalgo County, Texas.

                                                      Ill.




         Defendant         STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY is                                                a

Foreign Insurance Company, duly licensed and authorized to engage                                   in   the insurance


business      in   the state of   Texas and engaged         in   the insurance business            in   Texas. Service

of citation   on    this   Defendant   may be had    by serving              its   Attorney for service:

         Corporation Service Company
         clo State Farm Mutual Automobile Insurance                                Company
         211 E. 7*“ St. Ste. 620
         Austin, Texas 78701-3218




                                                   Page    1    of 6
                                                                                   Electronically Filed
     Case 7:19-cv-00299 Document 1-4 Filed on 08/23/19 in TXSD Page                 2 of 7:51
                                                                               7/17/2019 6 AM
                                              IV.                              Hidalgo County District Clerks
                                                                               Reviewed By: Alexis Bonilla
                                         C-3056-19-F
      Plaintiff sustained the bodily injuries hereinafter described as a direct and proximate

result of the negligence of the underinsured driver, Oscar Escobedo, II, as more particularly

alleged below. At the time of the collision with the underinsured driver Oscar Escobedo,

II, Plaintiff was protected against loss caused by bodily injury and property damage and

resulting from the ownership, maintenance or use of an underinsured motor vehicle by a

policy of insurance issued by the Defendant STATE FARM MUTUAL AUTOMOBILE

INSURANCE COMPANY, said policy bearing number 75 2908-B02-53L.

                                                V.

       Venue is proper in Hidalgo County on the basis of Sec. 15.016 of the Civil Practice

and Remedies Code and Sec. 1952.110 of the Insurance Code. Sec. 15.016 states that

an action governed by any other statute prescribing mandatory venue shall be brought in

the county required by that other statute. Sec. 1952.110 of the Insurance Code states that

an action against an Insurer in relation to Underinsured Motorist Coverage may be brought

only in the county in which the policyholder or beneficiary instituting the suit resided at the

time of the collision or in the county in which the collision involving the Underinsured Motor

vehicle occurred. Plaintiff was a resident of Hidalgo County, Texas at the time of the

collision made the basis of this lawsuit occurred. Therefore, under Sec. 1952.110 and Sec.

15.002, venue is proper in Hidalgo County, Texas.

                                                VI.

       On or about the 17th day of January, 2018, Plaintiff OMA LEE ESPINOZA was

operating a 2013 Lincoln automobile in a safe and lawful manner and was traveling

northbound around the 100 block of South McColl Road, in the City of McAllen, Hidalgo

County, Texas. At that time and place, the Underinsured driver, Oscar Escobedo, II was


                                           Page 2 of 6
                                                                              Electronically Filed
     Case 7:19-cv-00299 Document 1-4 Filed on 08/23/19 in TXSD Page          3 of 7:51
                                                                        7/17/2019  6 AM
operating a 2012 Mazda automobile and was also traveling northbound around       the 100
                                                                        Hidalgo County District Clerks
                                                                        Reviewed By: Alexis Bonilla
                                     C-3056-19-F
block of South McColl Road, directly behind the Plaintiff. Suddenly, unexpectedly and

without warning, the Underinsured driver Oscar Escobedo, II, negligently failed to control

his speed, negligently failed to maintain an assured clear distance, negligently failed to

keep a proper look out and negligently struck Plaintiff OMA LEE ESPINOZA’S vehicle from

behind. These negligent actions on the part of Underinsured driver Oscar Escobedo, II

proximately caused the collision in question and the resulting injuries and damages

sustained by the Plaintiff, for which the Plaintiff now seeks recovery.

                                             VII.

       On the occasion in question, the Underinsured driver Oscar Escobedo, II, operated

the 2012 Mazda automobile in a negligent manner and violated the duty which he owed

to the Plaintiff OMA ESPINOZA, to exercise ordinary care in the operation of a motor

vehicle in one or more of the following particulars:

       a.     In failing to maintain such a lookout as a person of ordinary prudence would
              have maintained under the same or similar circumstances;

       b.     In failing to timely apply the brakes to his vehicle in order to avoid the
              collision in question;

       c.     In failing to apply the brakes to his vehicle in order to avoid the collision in
              question;

       d.     In driving his vehicle at a rate of speed which is greater than that which an
              ordinary prudent person would have driven under the same or similar
              circumstances;

       e.     In driving his vehicle at a rate of speed greater than is reasonable and
              prudent under the conditions then existing. Such omission is a violation of
              Sec. 545.351(a)(1), Texas Transportation Code, and constitutes negligence
              per se;

       f.     In driving his vehicle at a rate of speed greater than is reasonable and
              prudent under the conditions and having regard to the actual and potential
              hazards than existing. Such omission is a violation of Sec. 545.351(b)(1),
              Texas Transportation Code, and constitutes negligence per se;




                                         Page 3 of 6
                                                                               Electronically Filed
     Case 7:19-cv-00299 Document 1-4 Filed on 08/23/19 in TXSD Page  4 of 7:51
                                                                7/17/2019 6 AM
                                                                               Hidalgo County District Clerks
       g.     In failing when following another vehicle to maintain an Reviewed
                                                                            assuredBy:clear
                                                                                       Alexis Bonilla
                                        C-3056-19-F
              distance between the two vehicles so that, considering the speed of the
              vehicles, traffic and the conditions of the highway, the operator can safely
              stop without colliding with the preceding vehicle or veering into another
              vehicle, object or person that is on or near the highway. Such omission is a
              violation of Sec. 545.062(a), Texas Transportation Code, and constitutes
              negligence per se;

       h.     In driving in willful or wanton disregard for the safety of persons or property.
              Such omission is a violation of Section 545.401, Texas Transportation Code,
              and constitutes negligence per se;

       i.     In failing to take proper evasive action to avoid the collision in question; and

       j.     In using a wireless communication device while driving.

       Each of these acts and omissions, singularly or in combination with others,

constituted negligence, and such negligence was a proximate cause of the occurrence

made the basis of this cause of action and Plaintiff’s resulting injuries and damages as

described below.

                                             VIII.

       As a result of the negligent conduct of the Defendant, Plaintiff OMA LEE ESPINOZA

has sustained the following damages in the past:

       a.     Loss of physical capacity.

       b.     Loss of earning capacity.

       c.     Pain and suffering.

       d.     Mental anguish.

       e.     Reasonable and necessary medical expenses.

                                              IX.

       As the result of the negligent conduct of Defendant, Plaintiff OMA LEE ESPINOZA

will, in reasonable probability, suffer the following damages in the future:

       a.     Reasonable and necessary medical expenses.

       b.     Mental anguish.

       c.     Pain and suffering.

                                          Page 4 of 6
                                                                            Electronically Filed
     Case 7:19-cv-00299 Document 1-4 Filed on 08/23/19 in TXSD Page  5 of 7:51
                                                                7/17/2019 6 AM
      d.     Loss of earning capacity.                          Hidalgo County District Clerks
                                                                Reviewed By: Alexis Bonilla
                                     C-3056-19-F
      e.     Loss of physical capacity.

                                            X.

       The motor vehicle driven by the Underinsured driver Oscar Escobedo, II, and

causing Plaintiff’s damages as described above, was at all times material to this action an

“underinsured motor vehicle” as that term is defined in the policy of insurance issued by

the Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY said

policy bearing number 752908B0253L. Plaintiff has fully complied with all terms of the

insurance policy as a condition precedent to bringing this suit. Nevertheless, Defendant

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY still fails and refuses to

adequately compensate Plaintiff for her damages as Defendant STATE FARM MUTUAL

AUTOMOBILE INSURANCE COMPANY is contractually required to do.

                                            XI.

       As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff’s counsel states

that the damages sought are in an amount within the jurisdictional limits of this Court. As

required by Rule 47(c)(3), Texas Rules of Civil Procedure, Plaintiff’s counsel states that

Plaintiff seek monetary relief, the maximum of which is over $100,000.00. The amount of

monetary relief actually awarded, however, will ultimately be determined by a jury.

                                            XII.

       Plaintiff seeks prejudgment interest at the maximum rate allowed by law.

                                           XIII.

       Plaintiff seeks postjudgment interest at the maximum rate allowed by law.




                                        Page 5 of 6
                                                 C-3056-1 9-F
                                                                                                    Electronically Filed
     Case 7:19-cv-00299 Document 1-4 Filed on 08/23/19 in TXSD Page  6 of 7:51
                                                                7/17/2019  6 AM
                                                         XIV.                                       Hidalgo County District Clerks
                                                                                                    Reviewed By: Alexis Bonilla

          WHEREFORE PREMISES CONSIDERED,                              Plaintiff   prays that Defendant         STATE

FARM MUTUAL AUTOMOBILE INSURANCE COMPANY be cited to appear and                                                answer

herein,     and   that    upon     final trial   hereof, Plaintiff    have judgment        for her     damages as

hereinabove set          forth,   together with costs of court, pre-judgment interest, post—judgment

interest,   and   for   such other and further relief, at law or       in   equity, to   which   Plaintiff   may show

herself to   be   justly entitled.




                                                                Respectfully submitted,


                                                                ORENDAIN & DOMINGUEZ
                                                                Attorneys and Counselors at             Law
                                                                320    South 8T“ Street
                                                                McAllen, Texas 78501
                                                                Tel   (956) 683-01 1 1
                                                                Fax         (956)    1-2653




                                                                By:
                                                                            ABEL A. ORENDAIN
                                                                            State Bar No. 15301650
                                                                            orendain@odlawfirm.com
                                                                            aorendain1@gmai|.com
                                                                            ERNESTO J. DOMINGUEZ
                                                                            State Bar No.   05966340
                                                                            NATASHA R. MARTINEZ
                                                                            State Bar No.   24091715
                                                                            natasha@odlawfirm.com

                                                                ATTORNEYS FOR THE                  PLAINTIFF,
                                                                OMA LEE ESPINOZA




                                                      Page 6 of 6
